 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 381 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2004 
Mr. Ryun of Kansas (for himself, Mr. Engel, and Mr. Walsh) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Tinnitus Awareness Week. 
 
Whereas 50,000,000 individuals in the United States have experienced tinnitus, the perception of noises or ringing in the ears and head when no external sound source is present; 
Whereas 12,000,000 individuals in the United States experience tinnitus to an incessant and debilitating degree, such that the sounds in their ears and heads never abate, forcing them to seek assistance from a healthcare professional; 
Whereas tinnitus is frequently caused by exposure to loud noises in the workplace, where an estimated 30,000,000 individuals in the United States are exposed to injurious levels of noise each day and where noise-induced hearing loss is the most common occupational injury; 
Whereas tinnitus is also caused by exposure to loud noises in recreational settings, where levels of sound can reach traumatic levels and where individuals frequently are not aware that temporary ringing in the ears can become permanent after continued exposure; 
Whereas, in many cases, simply wearing proper hearing protection would protect individuals from damaging their hearing; 
Whereas many individuals with tinnitus are told that the only solution to their condition is to learn to live with it, even though treatments for tinnitus are available that can help reduce the stress of incessant ringing and increase the coping skills and quality of life for individuals who experience this condition; and 
Whereas the American Tinnitus Association has designated the week beginning May 15, 2004, as the first National Tinnitus Awareness Week in order to raise public awareness and to further its mission to silence tinnitus through education, advocacy, research, and support: Now, therefore, be it 
 
That the Congress— 
(1)supports the goals and ideals of National Tinnitus Awareness Week, as designated by the American Tinnitus Association; 
(2)encourages interested groups and affected persons to promote public awareness of tinnitus, the dangers of loud noise, and the importance of hearing protection for all individuals; and  
(3)commits to continuing its support of innovative hearing health research through the National Institutes of Health and the National Institute on Deafness and Other Communication Disorders so that treatments can be refined and a cure for tinnitus may be discovered. 
 
